 
 
I 
112th CONGRESS
2d Session
H. R. 5098 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2012 
Mr. Gerlach introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To renew the temporary suspension of duty on AC electric motors of an output exceeding 74.6 W but not exceeding 95 W. 
 
 
1.AC electric motors of an output exceeding 74.6 W but not exceeding 95 W
(a)In generalHeading 9902.85.08 of the Harmonized Tariff Schedule of the United States (relating to AC electric motors of an output exceeding 74.6 W but not exceeding 95 W) is amended by striking the date in the effective period column and inserting 12/31/2015.
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
